Exhibit 10.3

UNITED STATIONERS INC.

2007 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

Dear Victoria:

This Restricted Stock Award Agreement (this “Agreement”), dated as June 11, 2007
(the “Award Date”), is by and between Victoria Reich (the “Participant”), and
United Stationers Inc., a Delaware corporation (the “Company”).  Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Company’s 2004 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to issue stock of the Company, the Committee
has determined that the Participant should receive a restricted stock award, on
the following terms and conditions:

1.             Grant.  The Company hereby grants to the Participant a Restricted
Stock Award (the “Award”) of 7,500 shares of Stock (the “Restricted Shares”). 
The Award will be subject to the terms and conditions of the Plan and this
Agreement.  The Award constitutes the right, subject to the terms and conditions
of the Plan and this Agreement, to distribution of the Restricted Shares.

2.             Stock Certificates.  The Company will issue certificates for, or
cause its transfer agent to maintain a book entry account reflecting the
issuance of, the Restricted Shares in the Participant’s name.  The Secretary of
the Company, or the Company’s transfer agent, will hold the certificates for the
Restricted Shares, or cause such Restricted Shares to be maintained as
restricted shares in a book entry account, until the Restricted Shares either
vest or are forfeited. Any certificates that are issued for Restricted Shares
will bear a legend, and any book entry accounts that are maintained therefor
will have an appropriate notation, in accordance with Section 6 hereof.  The
Participant’s right to receive the Award hereunder is contingent upon the
Participant’s execution and delivery to the Secretary of the Company of all
stock powers or other instruments of assignment (including a power of attorney),
each endorsed in blank with a guarantee of signature if deemed necessary or
appropriate by the Company, which would permit transfer to the Company of all or
a portion of the Restricted Shares in the event such Restricted Shares are
forfeited in whole or in part.  The Company, or its transfer agent, will
distribute to the Participant (or, if applicable, the Participant’s designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof)
certificates evidencing ownership of vested Restricted Shares as and when
provided in Sections 4 and 5 hereof.

3.             Rights as Stockholder.  On and after the Award Date, and except
to the extent provided in Section 9 hereof, the Participant will be entitled to
all of the rights of a stockholder with respect to the Restricted Shares,
including the right to vote the Restricted Shares, the right


--------------------------------------------------------------------------------


to receive dividends and other distributions payable with respect to the
Restricted Shares, and the right to participate in any capital adjustment
applicable to all holders of Stock; provided, however, that a distribution with
respect to shares of Stock, other than any regular cash dividend, will be
deposited with the Company and will be subject to the same restrictions as the
Restricted Shares.  If the Participant forfeits any rights he or she may have
under this Award in accordance with Section 4 hereof, the Participant shall, on
the day following the event of forfeiture, no longer have any rights as a
stockholder with respect to any and all Restricted Shares not then vested and so
forfeited, or any interest therein, and the Participant shall no longer be
entitled to receive dividends on or vote any such Restricted Shares as of any
record date occurring thereafter.

4.             Vesting; Effect of Date of Termination.  The Participant’s
Restricted Shares will become vested on June 11, 2010; provided that the
Participant’s Date of Termination has not occurred before that date.  If the
Participant’s Date of Termination occurs for any reason before all of the
Participant’s Restricted Shares have become vested under this Agreement, the
Participant’s Restricted Shares that have not theretofore become vested will be
forfeited on and after the Participant’s Date of Termination, subject to the
following:

(a)           If the Participant’s Date of Termination occurs by reason of the
Participant’s death or Permanent and Total Disability, a Pro Rata Portion of the
Restricted Shares that have not otherwise vested under this Agreement will then
become vested as of the Participant’s Date of Termination.  As used herein, the
“Pro Rata Portion” of the then unvested Restricted Shares shall be determined by
multiplying the total number of Restricted Shares then remaining invested by a
fraction, the numerator of which shall be the number of whole months elapsed
from the Award Date to the Date of Termination, and the denominator of which
shall be the number of whole months between the Award Date and the normal
vesting date provided in the first sentence of this Section 4.

(b)           If a Change of Control occurs after the Award Date and prior to
the Participant’s Date of Termination, then (i) 50% of the Restricted Shares
that have not otherwise vested under this Agreement will then become fully
vested as of the date of such event; and (ii) the portion of the Restricted
Shares that does not vest in accordance with the preceding clause (i) shall be
subject to the vesting provisions of this Agreement without regard to the
acceleration of vesting under clause (i).

(c)           If the Participant’s Date of Termination occurs by reason of
termination of the Participant’s employment by the Company or its Subsidiaries
without Cause or by the Participant for Good Reason, the Restricted Shares that
have not otherwise vested under this Agreement will be fully vested as of the
Participant’s Date of Termination.

For purposes of this Agreement, the term “Permanent and Total Disability” means
the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.


--------------------------------------------------------------------------------


Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s
Restricted Shares are forfeited as provided herein.

5.             Terms and Conditions of Distribution.  The Company, or its
transfer agent, will distribute to the Participant certificates for any portion
of the Restricted Shares which becomes vested in accordance with this Agreement
as soon as practicable after the vesting thereof.  If the Participant dies
before the Company has distributed certificates for any vested portion of the
Restricted Shares, the Company will distribute certificates for that vested
portion of the Restricted Shares and, to the extent provided under Section 4
hereof, the remaining balance of the Restricted Shares which become vested upon
the Participant’s death to the beneficiary designated by the Participant on a
form provided by the Company for this purpose.  If the Participant failed to
designate a beneficiary, the Company will distribute certificates for such
Restricted Shares in accordance with the Participant’s will or, if the
Participant did not have a will, in accordance with the laws of descent and
distribution.

Notwithstanding the foregoing, the Committee may require the Participant, or the
alternate recipient identified in the preceding paragraph, to satisfy any
potential federal, state, local or other tax withholding liability.  Such
liability must be satisfied at the time such Restricted Shares become
“substantially vested” (as defined in the regulations issued under Section 83 of
the Code).  At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied:  (A) through a cash payment by the
Participant, (B) through the surrender of shares of Stock that the Participant
already owns (provided, however, to the extent shares described in this clause
(B) are used to satisfy more than the minimum statutory withholding obligation,
as described below, then payments made with shares of Stock in accordance with
this clause (B) shall be limited to shares held by the Participant for not less
than six months prior to the payment date), (C) through the surrender of shares
of Stock to which the Participant is otherwise entitled in respect of the Award
under this Agreement; provided, however, that such shares under this clause (C)
may be used to satisfy not more than the minimum statutory withholding
obligation of the Company or applicable Subsidiary (based on minimum statutory
withholding rates for federal, state and local tax purposes, including payroll
taxes, that axe applicable to such supplemental taxable income), or (D) any
combination of (A), (B) and (C); provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(B)-(D) and that the Committee may require that the method of satisfying such an
obligation be in compliance with Section 16 of the Exchange Act (if the
Participant is subject thereto) and any other applicable laws and the respective
rules and regulations hereunder.  Any fraction of a share of Stock which would
be required to satisfy such an obligation will be disregarded and the remaining
amount due will be paid in cash by the Participant.

The Company will not be required to make any distribution of any portion of the
Restricted Shares snider this Section 5 (i) before the first date that such
portion of the Restricted Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities, or (ii) at any other time when the Company or the
Committee reasonably determines that such distribution or any subsequent sale


--------------------------------------------------------------------------------


of the Restricted Shares would not be in compliance with other applicable
securities or other laws or regulations.  In determining whether a distribution
would result in any such penalty, forfeiture or noncompliance, the Company and
the Committee may rely upon information reasonably available to them or upon
representations of the Participant or the Participant’s legal or personal
representative.

6.             Legend on Stock Certificates.  If one or more certificates for
all or any portion of the Restricted Shares are issued in the Participant’s name
under this Agreement before such Restricted Shares become vested, the
certificates shall bear the following legend, or any alternate legend that
counsel to the Company believes is necessary or desirable, to facilitate
compliance with applicable securities or other laws:

“The securities represented by this Certificate are subject to certain
restrictions on transfer specified in the Restricted Stock Award Agreement dated
as of [the Award Date] between the issuer (the “Company”) and the holder named
on this Certificate, and the Company reserves the right to refuse the transfer
of such securities, whether voluntary, involuntary or by operation of law, until
such conditions have been fulfilled with respect to such transfer.  A copy of
such conditions shall be furnished by the Company to the holder hereof upon
written request and without charge.”

If any such Restricted Shares are not represented by certificate(s) prior to
their vesting, but are instead maintained by Company’s transfer agent in
uncertificated forma in a book entry account, the account shall bear an
appropriate notation to the effect that the Restricted Shares included therein
are subject to the restrictions of this Agreement.  Whether maintained in
certificated or uncertificated book entry form, the Company may instruct its
transfer agent to impose stop transfer instructions with respect to any such
unvested Restricted Shares.

The foregoing legend or notation and stop transfer instructions will be removed
from the certificates evidencing or account maintained for all or any portion of
the Restricted Shares after the conditions set forth in Sections 4 and 5 hereof
have been satisfied as to such Restricted Shares.

7.             Delivery of Certificates.  Despite the provisions of Sections 4
and 5 hereof, the Company is not required to issue or deliver any certificates
for Restricted Shares if at any time the Company determines that the listing,
registration or qualification of such Restricted Shares upon any securities
exchange or under any law, the consent or approval of any governmental body or
the taking of any other action is necessary or desirable as a condition of, or
in connection with, the delivery of the Restricted Shares hereunder in
compliance with all applicable laws and regulations, unless such listing,
registration, qualification, consent, approval or other action has been effected
or obtained, free of any conditions not acceptable to the Company.

8.             No Right to Employment.  Nothing herein confers upon the
Participant any right to continue in the employ of the Company or any
Subsidiary.

9.             Nontransferability.  Except as otherwise provided by the
Committee or as provided in Section 5, and except with respect to vested shares,
the Participant’s interests and


--------------------------------------------------------------------------------


rights in and under this Agreement are not assignable or transferable other than
as designated by the Participant by will or by the laws of descent and
distribution.  Distribution of Restricted Shares will be made only to the
Participant; or, if the Committee has been provided with evidence acceptable to
it that the Participant is legally incompetent, the Participant’s personal
representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof. 
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein, and the Committee shall extend to those individuals the rights
otherwise exercisable by the Participant with regard to any withholding tax
election in accordance with Section 5 hereof.  Any effort to otherwise assign or
transfer any Restricted Shares (before they are distributed) or any rights or
interests therein or thereto under this Agreement will be wholly ineffective,
and will be grounds for termination by the Committee of all rights and interests
of the Participant and his or her beneficiary in and under this Agreement.

10.           Administration and Interpretation.  The Committee has the
authority to control and manage the operation and administration of the Plan. 
Any interpretations of the Plan by the Committee and any decisions made by it
under the Plan are final and binding on the Participant and all other persons.

11.           Governing Law.  This Agreement and the rights and Obligations
hereunder shall be governed by and construed in accordance with the laws of the
state of Delaware, without regard to principles of conflicts of law of Delaware
or any other jurisdiction.

12.           Sole Agreement.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to all of the terms and
conditions of the Plan (as the same may be amended in accordance with its
terms), a copy of which may be obtained by the Participant from the office of
the Secretary of the Company.  In addition, this Agreement and the Participant’s
rights hereunder shall be subject to all interpretations, determinations,
guidelines, rules and regulations adopted or made by the Committee from time to
time pursuant to the Plan. This Agreement is the entire agreement between the
parties to it with respect to the subject matter hereof, and supersedes any and
all prior oral and written discussions, commitments, undertakings,
representations or agreements (including, without limitation, any terms of any
employment offers, discussions or agreements between the parties).

13.           Binding Effect.  This Agreement will be binding upon and will
inure to the benefit of the Company and the Participant and, as and to the
extent provided herein and under the Plan, their respective heirs, executors,
administrators, legal representatives, successors and assigns.

14.           Amendment and Waiver.  This Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement between the Company and the Participant without the consent of any
other person.  No course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

Very truly yours,

 

 

 

UNITED STATIONERS INC., a Delaware Corporation

 

 

 

 

 

By:

/s/ Frederick B. Hegi, Jr.

 

 

Frederick B. Hegi, Jr.

 

 

Chairman of the Board

 


--------------------------------------------------------------------------------